Title: 19th.
From: Adams, John Quincy
To: 


       Doctor Waterhouse gave, what he called his Valedictory Lecture containing a comparative view of Reason, and Instinct. I thought it an exceeding good one; and it pleased very generally. We had a meeting of the A B this Evening. Only four members attended. Three of them read their Pieces, I did not, on account of my speaking one next Monday; at one of the last meetings it was enacted, that one member at every meeting should speak an Oration, and two at every occasional meeting, read a forensic disputation. It is to go round alphabetically, and the first Oration fell to me; but by this Law, the person that speaks at the occasional meeting shall be excused from reading a piece the meeting before. The weather being rainy, prevented I suppose, many of the Society from attending.
      